Citation Nr: 1047259	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Veteran represented by:	Louis D. Turco, Attorney


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
February 12, 2003 to April 23, 2003, and from August 24, 2005 to 
July 14, 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was scheduled to testify before a Member of the Board 
in a hearing at the St. Petersburg RO in October 2009.  Because 
the Veteran did not report to the hearing, the hearing request is 
considered withdrawn, and the Board will proceed with its 
adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); 
accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The Veteran sustained a right ankle injury of sprain with 
right tibia stress fracture in service in February 2003. 

3.  Symptoms of a right ankle disability were chronic in service.  

4.  Symptoms of a right ankle disability were continuous since 
service separation.  

5.  The Veteran has a current right ankle disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for right ankle disability have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for right ankle disability has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); 
Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest 
may affect the credibility of testimony, it does not affect 
competency to testify).  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  See 
Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disability

The Veteran contends that he has a right ankle disability, and 
that this disability originated in service and has continued 
since that time.  In his substantive appeal, he wrote that he 
still has moderate chronic right ankle pain residual to the right 
ankle fracture.  
After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran sustained a right ankle injury in service, and that 
right ankle symptoms were chronic in service.  An April 2003 
memorandum shows that in February 2003, during service, the 
Veteran sustained a right ankle sprain, which was subsequently 
diagnosed as a fracture of the right tibia.  However, X-rays in 
March 2003 did not show a fracture of the right ankle.  In April 
2003, the Veteran was recommended for an Entry Level Separation 
due to tibia pain.  

The Veteran subsequently re-enlisted in August 2005, and 
separated from active service in July 2007.  In a June 2005 
radiological consultation report during this period of active 
service, the service examiner concluded that the Veteran's tibial 
fracture sustained while in basic training had healed.  In 
September 2005, during service, the Veteran was diagnosed with 
moderate soft tissue swelling, but no fracture was present.  In 
an October 2005 radiology examination and bone scan, the Veteran 
was diagnosed with a right tibial plafond stress 
infraction/fracture.  The examiner also noted that the Veteran's 
ankles showed abnormalities, that pain was elicited by motion of 
the ankle, and the Veteran had exquisite tenderness over the 
posterior aspect of his ankle joint/distal tibia.  A May 2006 
radiology examination report showed no fracture or dislocation of 
the right ankle and also noted that soft tissues were normal.  On 
the Report of Medical History in December 2006, the examiner 
noted a stress fracture incurred in service in 2003 and continued 
pain due to the fracture.  

The Board finds that the weight of the evidence demonstrates that 
symptoms of a right ankle disability have been continuous since 
service separation in July 2007.  In a September 2007 VA general 
medical examination report, the examiner found significant soft 
tissue swelling and noted a bone scan found a defect or minor 
avulsion at the distal tibia.  During this examination, the 
Veteran reported the injury had been "resolved."  In a May 2008 
VA Form 9, the Veteran stated that he had moderate chronic pain 
in his right ankle.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation).  Additionally, the 
Veteran immediately filed a claim for service connection upon 
separation from service, which speaks to continuity of the claim 
to service.

A necessary element for establishing service connection is 
evidence of a current disability.  The Veteran's VA treatment 
records and lay statements document complaints and treatment for 
a right ankle disability, subsequent to the Veteran filing his 
claim for service connection for a right ankle fracture in July 
2007.  The Veteran was diagnosed with a right tibial plafond 
stress infraction/fracture in October 2005 and a September 2007 
general medical examination found significant soft tissue 
swelling and a defect or minor avulsion at the distal tibia, even 
though no diagnosis was given.  Even though the Veteran reported 
his right ankle injury had "resolved" at the September 2007 
examination, the evidence of record is at least in relative 
equipoise on the question of whether the Veteran currently has 
residual disability of the right ankle from the in-service injury 
and stress fracture.  See Gilpin v. West, 155 F. 3d 1353, 1356 
(Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (the Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In the May 2008 VA Form 9, the Veteran stated he had moderate 
chronic pain in his right ankle.  In this regard, to the extent 
that the Veteran currently has right ankle pain, it is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted).  However, based upon the discussion 
above, the Veteran has a documented history of a right ankle 
stress fracture, chronic right ankle symptoms in service, 
continuous symptoms since service separation, and clinical 
findings of soft tissue swelling and tenderness.  This case is 
distinguishable from Sanchez-Benitez because the Veteran in this 
case had been previously diagnosed with right ankle injury and 
stress fracture, the symptoms of that stress fracture have never 
resolved, and subsequent clinical findings suggest continued 
residual disability.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran has a current right ankle 
disability and therefore meets the requirement of a diagnosed and 
identifiable underlying condition.  

In this case, after carefully reviewing all the evidence on file, 
the Board finds no adequate basis to reject the competent lay 
statements and medical evidence of record that is favorable to 
the Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board also finds 
that the evidence of record is at least in relative equipoise on 
the questions of whether the Veteran has a current right ankle 
disability, and whether the right ankle disability is related to 
service.  For these reasons, and with resolution of reasonable 
doubt in favor of the Veteran, the Board finds that the criteria 
for service connection for a right ankle disability are met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ankle disability is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


